DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 48-50, 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 48 and 60 are rejected as being indefinite because the term “low" is subjective and does not particularly and distinctly limit the metes and bounds of the claim.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this claim, the term "low" describes the power level of the aerosol delivery system; however, what one of ordinary skill in the art might consider to be low, another having ordinary skill in the art might not.  Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  See 2173.05(b)IV.
Claim 49 is rejected as being indefinite because it is unclear what the groupings are of which the controller must be configured to perform at least one.  For the purposes of examination, they will be interpreted to be,
indicating confirmation that the remaining liquid has been aerosolized, 
to shut off power to the aerosol generator immediately after power-up if the aperture plate is in a dry state, 
to monitor the electrical characteristic at an operating frequency and at one or more additional frequency adjacent to the operating frequency, 
to drive the aperture plate at said frequencies in cycles, wherein at least one additional frequency is within 5kHz of the operating frequency.  
Further regarding claim 49, it is unclear if the specific frequency values recited in parentheses are intended to be limiting, or if they are only exemplary.  For the purposes of examination, these specific values will not be interpreted as further limiting the “operating frequency” to 128 kHz and the “one or more additional frequency” to 127 kHz and 129 kHz.   
Regarding claims 50 and 62, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 50 and 62 recite the broad recitation “in the range of 1 ms to 4 ms”, and the claim also recites “preferably about 2 ms” which is the narrower statement of the range/limitation.  Claims 62 further recites the broad recitation “a first frequency less than 5 kHz below the operating frequency and at a second frequency less than 5 kHz above the operating frequency”, and the claim also recites “optionally the first frequency is about 1 kHz below the operating frequency and the second frequency is about 1 kHz above the operating frequency” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 45-52, 54-65, and 67-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pumphrey et al. (US 2015/0231340).
Regarding claim 45, Pumphrey teaches an aerosol delivery system comprising: 
an aerosol generator (100) comprising a vibrating aperture plate (par. 29 - “nebulizer element 110 may include an aperture plate”) and an actuator (110), wherein the aperture plate has a plurality of apertures extending between a first surface which is adapted to receive a liquid to be aerosolized and a second surface at which an aerosol is generated (par. 29), and a controller (210) for controlling operation of the aerosol generator (par. 32), 
wherein the controller is configured to perform in real time a method (fig. 6) comprising the steps of monitoring at least one electrical characteristic of the aerosol generator as it is driven for vibration of the aperture plate (fig. 6 - step 630); detecting a change in the electrical characteristic in response to a transition from a wet state to a dry state of the aperture plate (fig. 6 - step 640/645/650); and automatically modifying, during said transition, operation of the aerosol generator in response to said detected change, said modification including reducing power applied to the aerosol generator (fig. 6 - step 655).
Regarding claim 46, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to shut off power applied to the aerosol generator when the transition is about to complete (par. 68; fig. 6 - step 655).
Regarding claim 47, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to continue to monitor said change during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry. This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element…”).
Regarding claim 48, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to continue to monitor said change during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry. This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element…”); and wherein the controller is configured to activate the power at a low level in response to detection of residual liquid on the aperture plate first surface during the transition (par. 32 - control module is capable of varying the supplied voltage).
Regarding claim 49, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to perform at least one of indicating confirmation that the remaining liquid has been aerosolized (fig. 6 - step 655, powering the aerosol generator off is an indication that the remaining liquid has been aerosolized), to shut off power to the aerosol generator immediately after power-up if the aperture plate is in a dry state (par. 61 - the aerosol generator is checked every 1.6 s if it is dry), to monitor the electrical characteristic at an operating frequency and at one or more additional frequency adjacent to the operating frequency (par. 62; fig. 6), to drive the aperture plate at said frequencies in cycles, wherein at least one additional frequency is within 5kHz of the operating frequency (par. 61; fig. 6).
Regarding claim 50, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein controller is configured to monitor the electrical characteristic at an operating frequency and at one or more additional frequency adjacent to the operating frequency (par. 64; fig. 6 - step 630), and to monitor the electrical characteristic at a first frequency less than 5 kHz below the operating frequency and at a second frequency less than 5 kHz above the operating frequency to determine if a change has occurred (par. 64), and wherein the duration of at least some of the monitoring steps at each frequency is in the range of 1 ms to 4 ms (par. 64 - “once every millisecond”; par. 4, 8, clm 10 - “less than 5 ms”), and is preferably about 2ms.
Regarding claim 51, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645).
Regarding claim 52, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the calculated value is based on trends in a combination of the signals (par. 65 - Equation 1 calculates the difference between the impedance values at subsequent frequencies); and wherein the calculated value represents the sum of changes of the electrical characteristic at all of the drive frequencies (par. 66 - equations 2 and 3 sum the changes of the impedance values at each of the drive frequencies).
Regarding claim 54, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the controller is configured to continue to monitor said change in electrical characteristic during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface, and wherein said continuation of monitoring confirms said identification of a start of a transition; and wherein the controller is configured to, if said calculated value rises above said threshold, confirm said identification by carrying out a scan by measuring an electrical characteristic at a plurality of measuring points each with a different drive frequency and determining if there is a residual volume according to said scan (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry.  This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element (which may have since dissipated or moved)…”).
Regarding claim 55, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the controller is configured to continue to monitor said change in electrical characteristic during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface, and wherein said continuation of monitoring confirms said identification of a start of a transition; and wherein the controller is configured to, if said calculated value rises above said threshold, confirm said identification by carrying out a scan by measuring an electrical characteristic at a plurality of measuring points each with a different drive frequency and determining if there is a residual volume according to said scan (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry.  This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element (which may have since dissipated or moved)…”); and wherein said scan includes a number of measuring points in the range of 2 to 20 (par. 59 - “the second frequency range may be 115 kHz to 119 kHz”); and wherein the controller is configured to perform the scan at a reduced applied power to the aerosol generator (par. 32 - control module is capable of varying the supplied voltage).
Regarding claim 56, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the controller is configured to continue to monitor said change in electrical characteristic during the transition, including monitoring the aperture plate for presence of residual liquid on the aperture plate first surface, and wherein said continuation of monitoring confirms said identification of a start of a transition; and wherein the controller is configured to, if said calculated value rises above said threshold, confirm said identification by carrying out a scan by measuring an electrical characteristic at a plurality of measuring points each with a different drive frequency and determining if there is a residual volume according to said scan (par. 68 - “…a period of time may be waited and the vibratable element may be reanalyzed to determine if wet or dry.  This may be performed to determine if the determination that the atomization element was dry was due to one or more bubbles being present on the atomization element (which may have since dissipated or moved)…”); and wherein the controller is configured to return to a driving mode after the scan and then automatically perform another scan within a pre-set time period (par. 68 - “If the atomization element is subsequently determined to be wet, method 600 may return to step 620.”).
Regarding claim 57, Pumphrey teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 64; fig. 6 - step 630) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 66 - calculates “slope”), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 66; fig. 6 - steps 640/645); and wherein the controller is configured to store a high threshold value for the calculated value, and to immediately shut off power to the aerosol generator if the calculated value exceeds said high threshold (par. 68 - “…if the comparison of step 645 indicates the impedance comparison value is greater than the threshold value, method 600 may proceed to step 655. At step 655, the vibratable element may stop being energized…”).
Regarding claims 58-65 and 67-70, Pumphrey teaches a method of operation of an aerosol delivery system as described regarding claims 45-52 and 54-57.   
Claims 45, 53, 58 and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 2012/0291777).
Regarding claim 45, Gordon teaches an aerosol delivery system comprising: 
an aerosol generator (100) comprising a vibrating aperture plate (par. 19 - “nebulizer element 110 may include an aperture plate”) and an actuator (110), wherein the aperture plate has a plurality of apertures extending between a first surface which is adapted to receive a liquid to be aerosolized and a second surface at which an aerosol is generated (par. 19), and a controller (210) for controlling operation of the aerosol generator (par. 22, 23), 
wherein the controller is configured to perform in real time a method (fig. 5) comprising the steps of monitoring at least one electrical characteristic of the aerosol generator as it is driven for vibration of the aperture plate (fig. 5 - step 530); detecting a change in the electrical characteristic in response to a transition from a wet state to a dry state of the aperture plate (fig. 5 - step 580/585); and automatically modifying, during said transition, operation of the aerosol generator in response to said detected change, said modification including reducing power applied to the aerosol generator (fig. 5 - step 590).
Regarding claim 53, Gordon teaches the aerosol delivery system described regarding claim 45, and wherein the controller is configured to monitor signals representing the electrical characteristic at each of a plurality of drive frequencies (par. 35; fig. 5 - steps 540[Wingdings font/0xE0]520[Wingdings font/0xE0]530) and maintains data representing trends in each signal and/or in a combination of the signals  (par. 37 - individual measured impedance values are compared to individual store impedance threshold values), and to identify a start of a transition if a calculated value representing deviation from said trend or trends rises above a threshold (par. 37 - “If the majority of comparisons indicate a wet nebulizer element, the nebulizer element may be identified as wet. If the majority of comparisons indicate a dry nebulizer element, the nebulizer element may be identified as dry.”); and wherein the controller is configured to for each drive frequency, maintain an average value for the electrical characteristic (par. 37 - “individual stored impedance threshold values for each frequency”) and detect a difference between a current value and said average (par. 37 - “the individual measured impedance values may be compared to individual stored impedance threshold values for each frequency”, and combine said differences for all drive frequencies to provide said calculated value (par. 37 - “If the majority of comparisons indicate a wet nebulizer element, the nebulizer element may be identified as wet. If the majority of comparisons indicate a dry nebulizer element, the nebulizer element may be identified as dry.”).
Regarding claims 58 and 66, Gordon teaches a method of operation of an aerosol delivery system as described regarding claims 45 and 53.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Power et al. (US 2010/0089395), Ivri et al. (US 2004/0004133), and Litherland et al. (US 2002/0129813) all teach aerosol generators and a method of operating an aerosol generator having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752